IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36880

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 620
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 26, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CANDICE NADINE McCREATH,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Candice Nadine McCreath pled guilty to possession of a controlled substance. I.C. § 37-
2732(c).   The district court sentenced McCreath to a unified term of seven years, with a
minimum period of confinement of three years. The district court retained jurisdiction and sent
McCreath to participate in the rider program. Following completion of her rider, McCreath was
placed on probation.    After violating her probation on several occasions, the district court
revoked probation and ordered execution of the original sentence. McCreath filed an I.C.R 35
motion, which the district court denied. McCreath appeals.
       Idaho Criminal Rule 35 provides that a motion for reduction of sentence must be filed
within fourteen days from the district court’s order revoking probation. McCreath acknowledges
that her motion was not filed within fourteen days after the district court revoked her probation.

                                                1
Therefore, McCreath’s Rule 35 motion was untimely, and the district court did not err in its
denial. Accordingly, McCreath’s appeal from the district court’s order denying her Rule 35
motion is hereby affirmed.




                                             2